1    JOHN V. JOHNSON
     Attorney for Plaintiff
2    McGregor W. Scott
     United States Attorney
3    DEBORAH LEE STACHEL, Bar No. 230138
     Regional Chief Counsel, Region IX
4    Gina Tomaselli
     Special Assistant United States Attorney
5

6             Social Security Administration
              160 Spear Street, Suite 800
7             San Francisco, California 94105
              Telephone: (415) 744-0134
8             E-Mail: gina.tomselli@ssa.gov

9            Attorney for Defendant

10                                         UNITED STATES DISTRICT COURT

11                                  FOR THE EASTERN DISTRICT OF CALIFORNIA

12                                              SACRAMENTO DIVISION

13

14   CHOR LOR,                                  )                   CASE. No.: 2:18-CV-01046-KJN
                                                )
15                             Plaintiff,       )                   STIPULATION AND ORDER
                                                )                   FOR ATTORNEY’S FEES PURSUANT
16            vs.                               )                   TO 28 U.S.C. SECTION 2412(d)
                                                )
17   ANDREW W. SAUL, commissioner               )
     of the Social Security Administration,     )
18                                              )
                                                )
19                             Defendant.       )
     __________________________________________ )
20

21            It is hereby stipulated by and between the parties through their undersigned counsel, subject to the approval

22   of the Court, that Chor Lor, will be awarded attorney fees in the amount of EIGHT THOUSAND SIX HUNDRED

23   TWENTY FOUR and NO CENTS DOLLARS ($8,624.00) under the Equal Access to Justice Act (EAJA), 28

24   U.S.C. section 2412(d). This amount represents compensation for all legal services rendered on behalf of Plaintiff by

25   counsel in connection with this civil action, in accordance with 28 U.S.C. section 2412(d).

26            After the Court issues an order for EAJA fees to Chor Lor, the Defendant will consider any assignment of

27   EAJA fees to John V. Johnson pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2252-2253 (2010), the ability to honor

28
1    any such assignment will depend on whether the fees are subject to any offset allowed under the United States

2    Department of Treasury’s Offset Program. After the order for EAJA fees is entered, the Defendant will determine

3    whether they are subject to any offset.

4               Fees shall be made payable to Chor Lor, but if the Department of the Treasury determines that

5    Chor Lor, does not owe a federal debt, then the government shall cause the payment of fees to be made directly to

6    John V. Johnson, pursuant to any assignment executed by Plaintiff. Any payment made shall be delivered directly to

7    John V. Johnson.

8               This stipulation constitutes a compromise settlement of Chor Lor’s request for EAJA attorney fees and does

9    not constitute an admission of liability on the part of the Defendant under EAJA. Payment of the agreed amount

10   shall constitute complete release from, and bar to, any and all claims that Chor Lor, and/or John V. Johnson may

11   have relating to EAJA attorney fees in connection with this action. This award is without prejudice to the rights of

12   John V. Johnson to seek Social Security Act attorney fees under 42 U.S.C. Section 406(b) subject to the savings

13   clause provisions of EAJA.

14                                                                            Respectfully Submitted,

15   DATED: April 7, 2020                                                     / s / John V. Johnson
                                                                              (As authorized
16                                                                            johnvjohnson@sbcglobal.net)
                                                                              John V. Johnson
17                                                                            Attorney for Plaintiff

18   DATED: April 7, 2020                                                     McGREGOR W. SCOTT
                                                                              United States Attorney
19                                                                              DEBORAH L. STACHEL
                                                                                Regional Chief Attorney, Region IX
20                                                                              Social Security Administration

21                                                                            By: / s / Gina Tomaselli
                                                                                  GINA TOMASELLI
22                                                                                Special Assistant U.S. Attorney
                                                                                  Attorney for Defendant
23

24                                                        ORDER

25              APPROVED AND SO ORDERED.

26   Dated: April 9, 2020
27
     lor.1046
28
